Fourth Court of Appeals
                                        San Antonio, Texas

                                               JUDGMENT

                                            No. 04-14-00712-CV

           IN THE INTEREST OF A.F., C.J. Jr., Christina J., and Christal J., Children

                     From the 285th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2013-PA-02455
                        Honorable Charles E. Montemayor, Judge Presiding 1

         BEFORE JUSTICE BARNARD, JUSTICE CHAPA, AND JUSTICE PULLIAM

     In accordance with this court’s opinion of this date, the trial court’s order of termination is
AFFIRMED.

       We order that no costs be assessed against appellant Father or appellant Mother as both are
indigent.

        SIGNED April 1, 2015.


                                                         _____________________________
                                                         Marialyn Barnard, Justice




1
  The Honorable Richard Price is the presiding judge of the 285th District Court, Bexar County, Texas. However, the
termination order was signed by Associate Judge Charles E. Montemayor.